                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

    UNITED STATES OF AMERICA,                          Case No. 18-cr-00070-DKW-KJM-12

                Plaintiff,                             ORDER REGARDING
                                                       GOVERNMENT’S NOTICE OF
        vs.                                            INTENT TO INTRODUCE
                                                       CERTIFIED RECORDS (Dkt. No.
    ROBERT DARNELL BEAL,                               369)

                Defendant.


       On May 14, 2021, the Government filed a notice of intent to introduce at

trial certain certified records—i.e., authorized intercepted communications relevant

to the present case. Dkt. No. 369. Though it is not entirely clear to the Court, the

Government appears to be seeking the Court’s acknowledgment that the data files

containing these intercepted communications are self-authenticating, pursuant to

Federal Rules of Evidence 902(11), (13), and (14), such that they need not be

authenticated by a custodian at trial. See id. In support of this, the Government

offers a declaration by Jamaal King, a Supervisory Special Agent with the Federal

Bureau of Investigation (“FBI”), who is familiar with and oversees the collection

and storage of intercepted communications for the FBI (hereafter referred to as the

“King Declaration”). Dkt. No. 369-1.1


1
 Defendant does not agree to stipulate to the introduction of the proffered certified records, as
indicated in his June 14, 2021 response to the Government’s notice. Dkt. No. 425.

                                                 1
       In addition to explaining King’s qualifications and the FBI’s data

management system for intercepted communications, the King Declaration

provides only the following, presumably concerning the data files containing the

intercepted communications relevant to this case:

       6.    I have been requested to verify the authenticity of wireless
             communications to be presented within the above captioned case. The
             [agency’s] collection system was working as designed during the
             dates of collection in this case. I have reviewed the data associated
             with the sessions to be presented at trial in this case.
       7.    The digital signatures and hash values for the sessions I have been
             asked to review have been verified as being intact. Therefore. the
             original sessions and the exhibits to be introduced are an exact match
             because the hash values match and the digital signatures are intact. I
             have documented my verification in the attachment to this
             certification.

Id. at 3.

       The Court finds this limited foundation insufficient to authenticate the

recordings, as the Declaration, among other things, does not clearly verify what

files SSA King reviewed, nor how those files are related to the interception orders

approved by this Court and for which the Government has sought introduction

through a separate “Notice of Intent” (see Dkt. No. 386). At most, SSA King

offers that whatever files he reviewed have not been modified from the time they

were intercepted and provided to the FBI.




                                          2
    IT IS SO ORDERED.

    Dated: June 17, 2021 at Honolulu, Hawai’i.




Untied States v. Robert Darnell Beal, Crim. No. 18-00070-DKW-KJM-12;
ORDER REGARDING GOVERNMENT’S NOTICE OF INTENT TO
INTRODUCE CERTIFIED RECORDS (Dkt. No. 369)


                                     3
